Case 19-11394 Doc 22 Filed 06/26/19 Entered 06/26/19 13:55:05 Main Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

IN RE: Case No. [FA 39 wi

Chapter Sec.

NOTICE OF HEARING

Notice is given that a hearing on the # id o¢ jon t OA utm ati as oS

(document )

will be held before Judge 7 29 DETN ee beth on the aon Wye gO PR

. ‘|
DATE: +6 + 7 a

{; 30P™.

| mn BTOF
Time: POLS OAH Rm B

LOCATION: 500 Poydras Street, New Orleans, LA 70015. Courtroom B-

 

Objections are due 7 days before the hearing.

CERTIFICATE OF SERVICE
I certify that copies of the MOFonand NOTiCE _ and the Notice of

Hearing have been mailed to the parties on the attache

 
    

Signed?
Date: AQne on 7, 2 OMG

Address:

Phone: 3 o 7 ° f OA 70 oF
LAEB LiGaseta@-11394 Doc 22 Filed 06/26/19 Entered 06/26/48s4Gumead adNIAbR-ROEA DIR RredRaOP, PI D1 233760308...

19-11394 Tyronne Mario Bastian, Sr. and Janice Shanklin Bastian
Case type: bk Chapter: 13 Asset: Yes Vol: v Judge: Elizabeth W. Magner
Date filed: 05/22/2019 Date of last filing: 06/25/2019
Debtor dismissed: 06/25/2019 Joint debtor dismissed: 06/25/2019

Creditors

Community Associates Inc
1800 Jefferson oo 10)
New Orleans, LA

1 of | 6/26/2019, 1:15 PM

 
